DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment after Final
This Office Action is made in response to amendment after final, filed 8/10/2019. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 8/10/2019, Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice and the amendments will not be entered.
The Applicant has amended claims 1, 3-5, 7-9, 11 and 15. Independent claim 1 and 11 are amended to include “determining, by the test instrument, that the OOB channel is inactive when it is determined that the OOB content includes the filler data to maintain the constant bitrate transmission”. The Applicant submits that although Rozenburg’s provisional application describes padding of null media packets, this padding is done on a receiver when the receiver detects missing RTP packets for a media segment, such that receiver can maintain a constant bitrate between from the receiver to a media destination. The Applicant submits that there is no description in the Rozenburg provisional application how this padded packet is received and processed at the media destination. At best, the cited combination may teach generating "filler data," but does not teach either detecting "filler data" or "determining ... that [an] OOB channel is inactive when it is determined that the OOB content includes the filler data to maintain the constant bitrate transmission." In response, the Examiner notes that although Rozenburg create a reference RTP packet which is an encapsulation of the media packets, paragraph 0031 discloses that the media packets are inspected to identify (determining) "null" or "stuffing media" packets- as known in the art- which are used to maintain the transmission at of constant bitrate for satellite or RF transmissions. Thus, reads on “determining … filler data to maintain a constant bitrate transmission”. Regarding the Applicant’s argument that “there is no description in the Rozenburg provisional application on how this padded packet is received and processed at the media destination.” The Examiner notes that the Applicant has amended the claim to now cite “determining, by the test instrument, whether the OOB content includes a predetermined amount of valid data based on a detected packet identifier or includes filler data to maintain a constant bitrate transmission”, which now supports the Applicant’s argument. Therefore, the Examiner agrees that the amended feature overcomes Rozenburg, but more time is required by the Examiner for review and consideration for patentability since this could not be accomplished within the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426